DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement

The Information Disclosure Statement (IDS) submitted on September 1, 2021 has been received and considered. 

Response to Arguments

Applicant’s response from January 6, 2022 is acknowledged.

On a procedural note, it is first noted that the previous primary patent examiner Taina D Matos Negron moved to a different position at the USPTO, and the instant application has been assigned to a new primary patent examiner.

Applicant’s arguments purporting incompleteness of the office action
Applicant has argued that a Hegarty article, argued by Applicant in the response to the restriction/ election requirement, and prior to the Examiner’s issuance of a non-final office action, offers proof of “unexpected results”, and has not been considered by the Examiner, in view of which the next office action cannot be made final.  


    PNG
    media_image1.png
    91
    630
    media_image1.png
    Greyscale

(p. 2).
With respect to the first sentence, Applicant has argued: “The Examiner also objects to the data as “the reference is not by any of the applicants of the application.” In response, Applicant is not aware of any requirement that data proving unexpected results must be generated by the Applicant or even the inventors. Further, the Examiner cites no authority for such a position.” (Response at 7).  With respect to the latter, Applicant has also argued: “In response, Applicant respectfully submits proceeding in this manner is presumptively improper. Not only does proceeding in this manner conflict with the USPTO’s oft-stated policy of fostering compact prosecution, but the Federal Circuit stated in Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 1538, 218 USPQ 871, 879 (Fed. Cir. 1983) that “evidence rising out of the so-called ‘secondary considerations’ must always when present be considered en route to a determination of obviousness (emphasis added).” See, also, MPEP §716.01(a). Before issuing this Office Action, the Examiner was required to consider the specification data and the data in the Hegarty article. The Examiner’s failure to do so renders this Office Action incomplete and, therefore, defective. Another nonfinal Office Action addressing these data should issue if a Notice of Allowance does not.” (emphasis in the original, Response at 6-7).

Hegarty is cited in Applicant’s IDS from 4/28/2020.

    PNG
    media_image2.png
    47
    534
    media_image2.png
    Greyscale

Hegarty is the only author on the face of reference.
Applicant’s earliest priority date is 04/05/2011.  
The listed inventors on the application are the following, none of which include Hegarty.

    PNG
    media_image3.png
    187
    211
    media_image3.png
    Greyscale

Therefore, Applicant has failed to establish any nexus whatsoever between an invention that the inventors did, and unexpected results.  Examiners must consider comparative data in the specification which is intended to illustrate the claimed invention in reaching a conclusion with regard to the obviousness of the claims. In re Margolis, 785 F.2d 1029, 228 USPQ 940 (Fed. Cir. 1986).  See also MPEP 716.01(a).  Applicant has neither argued, nor established, any unexpected results in its own specification.  


    PNG
    media_image4.png
    596
    634
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    285
    636
    media_image5.png
    Greyscale

Applicant also made substantially similar arguments in its present Response at 26-28.  In it, Applicant has argued that: “There is nothing in Yeomans that highlights Tapentadol, or would in any other way lead persons skilled in the art to expect that Tapentadol should provide better treatment of atypical face pain than Codeine or any of the other active ingredients listed in Yeomans’ paragraph [0055]. Consequently, it must be regarded as completely surprising and unexpected against this background that the use of Tapentadol should be so clearly superior to Codeine as the Hagerty article proves.”
It is completely unclear how Applicant can even claim that a much later case report, by a completely different author, showing that a patient did better on tapentadol over codeine (which even Hagerty describes as “a single case and on its own is no more than an observation”- p. 2, col. 2), has any bearing whatsoever to Applicant’s own claims from a much earlier patent application with a completely different inventive entity, and least of all that it establishes unexpected results under patent law.  Applicant appears to clearly mistake better (potential) results of one drug over another, with what 
Further, the previous Examiner correctly noted that Applicant’s arguments came even before she had presented a prima facie case of obviousness- which she did present, which also shows that she weighed the art of record in favor of finding obviousness.  Her rejection came with art as to the very drug claimed- tapentadolol, and this is the closest art of record.  Therefore, that tapentadolol may potentially have a better effect than codeine does not even have a bearing on trying to rebut a prima facie case of obviousness with a showing of unexpected results over the closest art, which the previous Examiner made of record.  As a matter of law, unexpected results must be compared to the closest prior art.  In re Baxter Travenol, 952 F.2d 383, 392 (Fed. Cir. 1991).  Unexpected results must be established by reliable, objective, factual evidence.  In re Johnson, 747 F.2d 1456, 1460 (Fed. Cir. 1984).  Unexpected results must be “truly unexpected,” e.g., “a difference in kind as opposed to degree.” In re Merck, 800 F.2d 1091, 1099 (Fed. Cir. 1986); see also In re Huang, 100 F.3d 135, 139 (Fed. Cir. 1996) (“even though applicant’s modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art, unless the claimed ranges ‘produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art.’“) In re Aller, 220 F.2d 454, 456 (C.C.P.A. 1955); In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Soni, 54 F.3d 746, 751, 34 U.S.P.Q.2d 1684, 1687 (Fed. Cir. 1995) (rejecting unexpected results argument because it showed 26% increase and was lacking in objective, factual support).
In sum, Applicant’s arguments are with no merit, and the instant office action will be made final for these, and the further considerations of record below.

Unexpected results- Specification data
Applicant has spent some 8 pages discussing what it considers to be an overview of the art, with no bearing on any of the teachings of its specification or the art of record, and thus on compact prosecution.  (Response at 7–14).
Applicant further appears to misunderstand the examination process.  For instance, Applicant states.  “These comparative experiments with Morphine and Reboxetine were designed to elucidate the role that each of the dual mechanisms of action of Tapentadol (strong p-opioid receptor agonism - norepinephrine reuptake inhibition in a single molecule) plays in the treatment of pain associated with a disorder of the trigeminal nerve. Applicant believes the Examiner and the Patent Trial and Appeal Board might not have understood the purpose behind the testing with Morphine and Reboxetine. It is Applicant’s hope that the purpose will now become clear and the Examiner will agree that the selection of Tapentadol is characterized by unexpected results.” First, the examination process does not involve any review by PTAB at this stage.  Second, that Applicant has some comparative data does not mean that the Examiner did not understand the data.  


    PNG
    media_image6.png
    248
    631
    media_image6.png
    Greyscale

Again, what has been claimed is the mere treating of pain associated with a disorder of the trigeminal nerve with tapentadol.  This is disclosed in the prior art of record.  Thus, Applicant arguing of mechanisms of action of different mechanisms of action with which it performed its comparative experiments is completely immaterial to the claimed subject matter.
Applicant has further argued synergistic results of a combination of reboxetine and morphine.  (Response at 17-18).  But the instant claims are not directed to this combination.  Further, that Yeomans teachings morphine as potentially useful alongside tapendaolol is further irrelevant given that it also teaches tapendalol alone- i.e. it does not require co-administration ([0055])-- and that this is what is being claimed.  
[0055] Opioids are one of the classes of analgesic drugs commonly used for treatment of moderate to severe pain. These compounds include both plant-derived and synthetic alkaloids and also include endogenous peptides found in mammals as well as in lower animals. Examples of opioid analgesics include, but are not limited to, codeine, opium, oxycodone, loperimide, meperidine (Demerol), diphenoxylate, propoxyphene (Darvon), fentanyl, 4-methyl fentanyl, hydrocodone, morphine, diacetylmorphine, dihydrocodeine, 

That not all opioids are equally effective, as argued in Applicant’s response at 22–23, and elsewhere, does not take away from this disclosure.  Further, a patent application does not need to provide a guarantee that a prophetic example actually works. Allergan, Inc. v. Sandoz Inc., 796 F.3d 1293, 1310 (Fed. Cir. 2015) “Only a sufficient description enabling a person of ordinary skill in the art to carry out an invention is needed.'' Id.  It is further unclear what is meant by “the synergistic effect of Tapentadol” (see, e.g., Response at 23), as synergy is typically a term used to describe a better than additive effect of a combination of drugs as compared to the monotherapy, and Applicant has clearly not claimed a combination of tapendalol with another drug.  Last but not least, further to Applicant’s new claim limitations in new claims, the Examiner has also made the rejection over Franklin, which now further renders Applicant’s arguments moot vis-à-vis the argued laundry list. 


Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yeomans et al. (US 2010/0080797, of record), and further in view of Lange et al. (US 2009/0012180 A1, of record), and Franklin et al. (US 2010/0227921).
Yeomans et al. teaches methods for the treatment and prevention of trigeminal never-associated pain [abstract] and the administratioatyn of analgesic agents that result in pain relief to an individual suffering from chronic head pain arises from trigeminal neuralgia and atypical facial pain [claims 1-2]. An example of an analgesic agent that can be used to treat moderate to severe pain is the opioid tapentadol [0055]. The analgesic opioid that can be used to treat moderate to severe pain is tapentadol [0055]. The analgesic agent is administered as a pharmaceutical formulation [claim 7]. An analgesics agent or pharmaceutical compositions can be dispensed to the buccal and sublingual surfaces in a number of different formulations or dosages forms including fast-melting tablets [0103]. Dosages can be administered two times daily depending on the type of pain being treated [0122]. 
	Yeomans et al. also teaches vis-à-vis controlled release, as presently claimed by Applicant in claim 12 that: “Transdermal drug delivery or administration of a therapeutic agent to the skin has become a proven technology over the last 20 years. Transdermal drug delivery offers controlled release of a drug to the patient and transdermal patches are user-friendly, convenient, painless, and offer multi-day dosing which usually results in improved patient compliance. Administration to the skin by transdermal delivery can allow for targeted delivery of an analgesic agent to the skin innervated by any one of the trigeminal divisions or a combination thereof to treat or prevent trigeminal nerve-associated pain in the facial or head regions.” ([0087])
	Yeomans et al. does not specifically teach the administration of tapentadol orally, as for its owned claimed invention, but does recognize the oral route as the conventional [claim 3]; pharmaceutical dosage in the form of a tablet [claim 7] and 
	Of note, Yeomans does teach the possibility of treatment by the oral route for trigeminal nerve associated pain, and even highlights that it is the conventional route.  “Therapeutic drugs are delivered by a number of routes including, for example, oral administration, intravenous injection, intramuscular injection and subcutaneous injection. For patients suffering procedural, acute or chronic pain associated with the trigeminal nerve, one of the main problems with conventional drug delivery with analgesic agents is the lack of localized pain relief due to systemic distribution of the agent. Often larger dosages need to be administered to achieve an effective concentration of the drug at a desired site. With higher doses of an analgesic agent, there is the additional problem of limited efficacy relative to the increase in undesired side effects due to the systemic distribution of the agent. Treatments consisting of localized but invasive interventions directly to the trigeminal nerve have a significant disadvantage due to the lack of selectivity and/or reversibility of the intervention and the fact that these procedures can, by themselves, cause additional facial nerve problems including anesthesia doloroso, persistent numbness and nerve deafferentation. An additional problem with conventional treatments for trigeminal nerve-associated pain, especially with invasive procedures, is the high level of skill, training and equipment required by the medical team which can make treatment expensive and impractical for widespread use.” ([0015]).  One of skill in the art would understand the above disclosure to mean administration orally, and not buccally, sublingually, or transmucosally, per Applicant’s claim 13.  For purposes of its own invention, it simply proposes intranasal 
Lange et al. teaches the tapentadol is used for the treatment if modern to severe acute and chronic pain [0027]. The administration of tapentadol can be adjusted to orally, buccally, and intravenously [0062]. The daily dose of tapentadol is within the range of from 20-550 mg [0079].The agent can be manufactured in a solid formulation  such as tablet, tapentadol can be granulated with a pharmaceutical carrier [0163]. The optimal dose is defined as the dose providing a meaningful improvement of pain with acceptable side effects in the patient’s perception (maximum therapeutic benefit) [0180].
A person of ordinary skilled in the art at the time of the invention would have found it prima facie obvious to develop a method of treating trigeminal neuralgia and atypical facial pain by administering an effective amount of tapentadol because Yeomans et al. taught treating trigeminal neuralgia and atypical facial pain by administering an effective amount of opioids such as tapentadol.  Thus, one skilled in the art would have reasonable expectation of success that tapentadol would treat trigeminal neuralgia and atypical facial pain based on it is analgesic effects. Selection of a known material based on its suitability for its intended use is obvious absent a clear showing of unexpected results attributable to the Applicant’s specific selection.  See e.g., In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). The skilled artisan would et al. Therefore, the instantly claimed method of treatment is obvious over the teachings of Yeomans et al. The skilled artisan would have been motivated to administer tapentadol orally because Yeomans et al. taught administration of tapentadol orally (i.e., buccal) and Lange et al. taught that tapentadol can be administered orally and buccally. In addition the skilled artisan would have understood that tapentadol can be administered orally because Lange et al. taught that tapentadol can be administered orally and buccally for the treatment of chronic pain.  Furthermore, the skilled artisan would have been motivated to formulate tapentadol in the form of a tablet because Lange et al. taught that tapentadol can be formulated in solid form and tablet for the treatment of chronic pain.
In regards to the instantly claimed limitation wherein the tapentadol is administered in a dosage amount of from 10 to 300 mg as recited in claim 9.  Lange et al. demonstrates that an overlapping amount of tapentadol ranging from 20 mg -550 mg is effective for the treatment of pain. The skilled artisan would have been motivated to adjust or used such amount of tapentadol since Lange et al. taught that the doses are defined as the dose providing a meaningful improvement of pain with acceptable side effects in the patient’s perception (maximum therapeutic benefit). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05 (I).
prima facie obvious to a person of ordinary skill in the art at the time of the invention was made to modify the teachings of Yeomans et al. in combination with Lange et al. with reasonable expectation of success. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention was made. 
Applicant has presented a new claim 11.  It is reproduced for the record together with the related claim 10, and claim 1 from which claim 10 depends.

    PNG
    media_image7.png
    96
    636
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    137
    639
    media_image8.png
    Greyscale

Other than the fact that claim 11 recites oral administration (which the previous office action also addressed vis-à-vis dependent  claim 3), it is deemed to be substantially identical to claim 10.  Stated differently, since claim 11 depends from claim 1, this treating of atypical facial pain is deemed to be a disorder of the trigeminal nerve. 
Since Yeomans et al. teaches the treating of trigeminal pain with tapentadol, this treating will also treat the disorder of the trigeminal nerve, which is atypical facial pain.  Moreover, atypical facial pain was already addressed in the previous office actions, as restated at the beginning of the instant office action: “Yeomans et al. teaches methods for the treatment and prevention of trigeminal never-associated pain [abstract] and the 
Applicant’s new claim 12 recites controlled-release, and new claim 13 recites orally and not buccally, sublingually, or transmucosally.  Both of these were already addressed above to the extent of the teachings of Yeomans.  It is noted, however, that Yeomans teaches controlled release of the intranasal route, while also noting certain benefits of the oral route of administration (and not buccal, sublingual, or transmucosal).  
Franklin et al. relates to prodrugs of tapentadol, pharmaceutical compositions containing such prodrugs and a method for providing pain relief with the tapentadol prodrugs, and to methods for avoiding or minimizing the adverse gastrointestinal side effects associated with tapentadol administration, as well as increasing the oral bioavailability of tapentadol.  (Abstract).
Franklin et al. discloses that tapentadol is a mixed mu () opioid agonist/ norepinephrine re-uptake inhibitor of demonstrated clinical utility in the treatment of moderate to moderately severe pain (Tzschentke et al. (2007). J. of Pharmacol and Exp Ther. 323, 265-276 and Stegmann et al. (2008). Current Med. Res. Opin. 24, 3185-3196). ([0004]).  It further discloses that in the U.S., an immediate release oral tablet of tapentadol hydrochloride is FDA approved for the treatment of moderate to severe acute pain. It is available in 50, 75 and 100 mg dosage forms. Adverse side effects associated with tapentadol include nausea, vomiting, constipation and dizziness. ([0005]).  Franklin et al. also discloses that tapendalol is a high clearance drug, with low oral availability, inter-patient variability, and typical opioid side effects ([0006-7]).  In 
Franklin et al. specifically discloses treating trigeminal pain.  “Another embodiment is a method of treating pain in a subject in need thereof with tapentadol. The method comprises orally administering an effective amount of a tapentadol prodrug of the present invention to the subject. For example, the pain may be neuropathic pain or nociceptive pain. Other specific types of pain which can be treated with the tapentadol prodrugs of the present invention include, but are not limited to, acute pain, chronic pain, post-operative pain, pain due to neuralgia (e.g., post herpetic neuralgia or trigeminal neuralgia), pain due to diabetic neuropathy, dental pain, pain associated with arthritis, osteoarthritis or rheumatoid arthritis, and pain associated with cancer or its treatment.” ([0020], [0090], emphasis added).  The amount of tapentadol is preferably a therapeutically effective amount (e.g., an analgesic effective amount). ([0023], [0090]).
Per Franklin et al., the formulations of the invention may be immediate-release dosage forms, i.e., dosage forms that release the prodrug at the site of absorption immediately, or controlled-release dosage forms, i.e., dosage forms that release the prodrug over a predetermined period of time. Controlled release dosage forms may be of any conventional type, e.g. in the form of reservoir or matrix-type diffusion-controlled dosage forms; matrix, encapsulated or enteric-coated dissolution-controlled dosage forms; or osmotic dosage forms. Dosage forms of such types are disclosed, for example, in Remington, The Science and Practice of Pharmacy, 20.sup.th Edition, 2000, pp. 858-914. ([0102]).
et al., Lange et al. and Franklin et al. in order to practice Applicant’s claimed invention with a reasonable expectation of success.  The skilled artisan would have been motivated to do so, because all of the three references discloses the availability of oral dosage forms of tapendalol (and in all of these oral dosage forms, which are not buccal, sublingual, or transmucosal are discloses as available and/or conventional, while other means of administration may overcome certain of their drawbacks in view of which the skilled artisan may also consider other forms of administration), Yeomans et al. and Franklin et al. specifically disclose the use of the drug for treating trigeminal pain, Yeomans et al. highlights the benefit of having a controlled-release of the drug, and Franklin et al. further discloses both immediate-release and controlled-release dosage forms of the prodrugs of tapendalol, i.e. drugs, which further convert to tapendalol on administration, but have been formulated as either immediate-release or controlled-release dosage forms.  


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SVETLANA M IVANOVA/           Primary Examiner, Art Unit 1627